Citation Nr: 0824460	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-10 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for 
intervertebral disc syndrome, L4-S1, currently rated as 40 
percent disabling.  

2.  Entitlement to an increased initial rating for major 
depressive disorder, currently rated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to June 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  Although the RO increased the rating for the 
veteran's for intervertebral disc syndrome from 20 percent to 
40 percent in a March 2006 Hearing Officer Decision, this did 
not satisfy the veteran's appeal.

Although the veteran also initiated an appeal with respect to 
other issues, in his April 2006 substantive appeal, he 
limited his appeal to the issues of entitlement to increased 
ratings for intervertebral disc syndrome, L4-S1, and major 
depressive disorder, service connection for a right knee 
disorder, and to a TDIU.  In addition, in an April 2008 VA 
Form 9, he stated that he was only appealing the 
intervertebral disc syndrome, major depressive disorder, and 
TDIU issues.  The Board will limit its consideration 
accordingly.  

The issue of entitlement to an increased initial rating for 
major depressive disorder is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's intervertebral disc syndrome, L4-S1, is 
manifested by incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

2.  The veteran is unable to obtain or maintain any form of 
substantially gainful employment due the combined effects of 
his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but 
no more, for intervertebral disc syndrome, L4-S1, have been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice, to include notice 
pertaining to the effective-date element of his claims.  In 
addition, the evidence currently of record is sufficient to 
substantiate his claims.  In this regard, the Board notes 
that the veteran has specified that he believes that his back 
disability should be rated as 60 percent disabling.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Intervertebral disc syndrome

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases or Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25 
(combined rating tables).  A maximum 60 percent evaluation is 
warranted when rating based on incapacitating episodes, and 
such is assigned when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  
38 C.F.R. § 5243.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The veteran filed his claim for service connection for 
intervertebral disc syndrome in November 2003.  The 
disability is rated under Diagnostic Code 5243.  He claims 
that incapacitating episodes caused by this disability 
warrant a 60 percent rating.  The Board agrees and will grant 
a 60 percent rating throughout the initial rating period.  

The veteran has submitted documentation from his treating 
physician of incapacitating episodes of sufficient duration 
to support a 60 percent rating.  In an April 2006 statement, 
Dr. C.S. certified that his office records showed the 
following incapacitating episodes and prescribed bed rest for 
the veteran due to intervertebral disc syndrome: 27 March 
2004 through 26 March 2005- 58 days or 8 weeks, 2 days, and 
27 March 2005 through 26 March 2006- 64 days or 9 weeks, 1 
day.  Dr. Schacherer noted that the veteran was dismissed 
from employment in January 2006.  

The treatment record from Dr. C.S. and his associates shows 
that the veteran has continued to have complaints consistent 
with incapacitating episodes sufficient to warrant a 60 
percent rating.  

The Board finds the evidence from Dr. C.S., who has treated 
the veteran since 2001, to be uncontroverted as to the 
veteran's incapacitating episodes.  His opinions and 
conclusions are consistent with the record, and the Board has 
no reason to doubt them.  Accordingly, a 60 percent rating is 
warranted under DC 5243 throughout the initial rating period.  

TDIU

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2007).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2005); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

In addition to intervertebral disc syndrome, L5-S1, service 
connection is in effect for tendonitis of the left shoulder, 
rated as 20 percent disabling, and for and major depressive 
disorder and acromioclavicular joint degeneration of the 
right shoulder, each assigned a 10 percent disability rating 
at all times relevant to the claim.  The following 
disabilities are rated noncompensable: wrist sprain, 
pinguecula of the eyes, gastric hyperacidity, and 
hemorrhoids.  

Thus, the veteran satisfies the percentage rating 
requirements of 38 C.F.R. § 4.16(a).  The question that 
remains is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991).

The veteran submitted his TDIU claim in February 2004.  In 
January 2004, October 2004 and again in April 2006, the 
veteran's treating doctor, Dr. C.S., submitted a written 
statement attesting to the veteran's unemployability due to 
intervertebral disc syndrome and major depression.  He 
explained in October 2004 that he had reviewed the veteran's 
military records and had treated him since 2001.  In March 
2004, the veteran's treating physical therapist also opined 
he was disabled due to his back disability.  This opinion was 
supported with findings relevant to the back which are 
uncontroverted.  For the following reasons, the Board finds 
this evidence persuasive and probative, and concludes that 
the evidence is at least in equipoise as to TDIU.  

In May 2006, VA vocational benefits were discontinued for the 
veteran due to his psychiatric condition.  

SSA records reflect that in February 2007 the veteran was 
awarded disability benefits based on disability which began 
in 2004 due primarily to his disc disease and psychiatric 
problems.  

Based primarily on the veteran's severe occupational 
impairment resulting from the combined effects of his 
service-connected back, shoulder and mental disabilities, the 
Board finds that the veteran meets the requirements for a 
TDIU.

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore, 1 Vet. App. at 358 citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

With respect to his education and employment history, the 
veteran has a high school and partial college education.  As 
reported in his TDIU claim, his post-service employment 
experience includes working as a restaurant manager and in 
security work.  He claims to have worked until 2004 when he 
left the position on extended sick leave due to his 
disabilities.  Statements submitted by and on the veteran's 
behalf show he required this sick leave primarily for his 
back.  A statement submitted by his ex-wife in January 2004 
indicates that he required extensive sick leave due to his 
back.  He submitted documentation from Dr. C.S. that he had 
been on continuous sick leave from his employment from 
January 2004 until his permanent dismissal in January 2006.  
As noted earlier in this decision, Dr. C.S. indicated he 
prescribed two periods of bed rest for incapacitating 
episodes for periods of over 8 weeks during that time period.  
Dr. C.S. also indicated in April 2006 that the veteran was 
unable to perform any substantial gainful activity due to 
severe and persistent symptoms of intervertebral disc 
syndrome and major depression.  As noted, Dr. C.S. submitted 
similar opinions as to unemployability in January and October 
2004.  Although records of a report from insurance company 
doctors in May 2004 show he was disabled but should soon be 
able to return to light work, this report is not endorsed by 
the veteran's treating doctor.  The Board finds the reports 
from the treating doctor more persuasive as to the veteran's 
ability to work, as they are more extensive and well-
supported with reference to the veteran's combined service-
connected disabilities.  

The Board concludes therefore that the veteran's service-
connected disabilities are sufficient to preclude the veteran 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
employment background.  Accordingly, entitlement to a TDIU is 
in order.


ORDER

A 60 percent rating for intervertebral disc syndrome, L4-S1, 
is granted throughout the initial rating period, subject to 
the criteria applicable to the payment of monetary benefits.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.

REMAND

The veteran urges that his current manifestations of major 
depressive disorder have increased, and that the disability 
warrants a rating in excess of 10 percent.  He is seeking at 
least a 50 percent rating.  The record reflects that he has 
undergone recent treatment for depression and opiate 
dependence.  Social Security Administration (SSA) records 
reflect that the veteran has been found to be disabled in 
part due to schizoaffective and other psychotic disorders.  
Treatment records from SSA show that the veteran has been 
found to have continuous delusional disorder, moderated 
depressive episode, opiate dependence, suspicions of side 
effects of medications, somatoform pain disorder, PTSD, panic 
disorder and agoraphobia secondary to depressive disorder, 
and schizoaffective disorder.  Medical records dated in 2007 
suggest he may have had an exacerbation of symptoms.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  The Board believes that the veteran should 
be afforded a current examination to determine the 
manifestations of the service-connected major depressive 
disorder.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
more recent records pertaining to 
psychiatric treatment or evaluation of 
the veteran.

2.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the severity of the service-
connected major depressive disorder.  Any 
indicated tests and studies are to be 
performed, and the pertinent 
documentation in the claims folders must 
be made available to and reviewed by the 
examiner.  

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected major depressive 
disorder.  The examiner must conduct a 
detailed mental status examination.  The 
examiner is asked, if possible, to 
determine which symptoms are attributable 
to major depressive disorder and which, 
if any, are attributable to nonservice-
connected psychiatric disorders.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's major depressive disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


